PER CURIAM.
Respondent was a passenger on one of appellant’s street cars, and while the car was standing on the track it was run into by a following car, which came rapidly down the grade and struck it with such force as to throw respondent, who was standing in the aisle, some distance and against the comer-of one of the seats, by reason of which she received the injuries upon which this action is founded.
Prior to the time of trial, respondent was examined by four competent physicians, who all agreed that she had what was known as a floating kidney on the right side, but they disagreed as to the cause of it. The doctors called on behalf of respondent testified that such condition was often the result of accident or injury, and that under the evidence in this case it was their opinion that the kidney had dislodged by reason of the accident. On the other hand, the physicians called by appellant testified that a kidney was rarely, if ever, dislodged as the result of an injury, but that such condition was brought about by other causes. According to the testimony of respondent, she suffered considerable pain for many months after the injury, was greatly incapacitated for work, and her health generally impaired. In this respect ■she was corroborated by competent evidence, and under all the circumstances as disclosed by the record the jury were warranted in finding that her condition was the result of the injuries received in the accident, and we are of the ■opinion that the verdict of $2,600 is not so large as to indicate that it was rendered under the influence of passion or prejudice.
Order affirmed.